EXHIBIT 6
                    7


                         Bank
                         Aun’m'.       Mml L‘cnv-nlu-I unnk‘
                                                                                                                                                    GENERAL BUSINESS RESOLUTION
                                                     Corporation          x Limited       Liability   Co (LLC)         Partnership                      Unincorporated Association                                        Sole Proprietor

                                             .
                                                                                                                                                                                       29   K           ’t
                                                                                                                                                                                                             PI
                         29 Kermit Place LLC                                                                                                                                      Brooklfhnt-SY               13228
                                       Business             Name     (Including           DBA   iprplicable)                                                                           Address

         RESOLVEDI                                   named above, at any one or more of its ofﬁces or branches. be and it hereby is designated as a
                                     that the Financial institution
                                and depository for the funds of this Business, which may be withdrawn on checks, drafts, advices of debit, notes or other
         Financial Institution of
         orders for the payment of monies (including electronic orders) bearing the signature of, or as otherwise authorized by, any one (1) of the
         following ofﬁcers, employees, members or agents of this Business (“Agents"). whose actuat signatures are shown below:

         PrintName                                                                                                       Signature        W.»                                     ,x                ,




                                                                                                                             t          ,                m            x       ,         t


                                                                                                                                                                                            J   ,




                                                                                                                         A (W;
                                                                                                                                   1,




         BenjaminNNorton                                                                                                 XXL‘E}                          K__>f:_ﬁ_¢t;~.£t{
                                                                                                                                                                                                             —-
                                                                                                                                                                                                                      :


         Thema          Norton
                                                                                                                                         \          .
                                                                                                                                                                          Y
                                                                                                                         X
                                                                                                                         X

                                                                                                                         X

                                                                                                                         X

         FURTHER RESOLVED,                                 that the depositor agrees to be                 bound by the terms of          the applicable Deposit                            Account Agreement(s), as may be
         revised or          amended from time                   to time.


         FURTHER RESOLVED,        that the Financial Institution may honor all such checks and otherinstruments tor the payment or delivery of money or
     property when signed as authorized above regardtess of amount, including any payable to the Financial institution or to any Signor or other
     ofﬁcer or employees of the corporatlon or to cash or bearer. and may receive the same in payment of or as security for the personal
     indebtedness of any signer or other officer or employee or other person to the Financtat Institution or in any transaction whether or not known to
     be for the personal benefit at any such person, without inquiry as to the circumstances of their issue orthe disposition of their proceeds. and
     without liability to the Financial Institution, and with obtigat‘on upon the Financtet Institution to inquire whether the same be drawn or required for
     the corporation's buslness or beneﬁt.

     FURTHER RESOLVED,        that any one (1) of such Agents                                         is   authorized to endorse        ell   checks. drafts. notes and other items payable to or owned
     by     Business [or deposit with the Financial institution.
             this                                                                                     or for oollectlon or discount           by the Financial lnstitutton, and to accept drafts and other
     items payable at the Financial Institution.

     FURTHER RESOLVED, that the Bank is authorized to conduct Debit CardlATM Card transactions                                                                                in       accordance with ﬁnancial                Institution’s

     Visa Debit Card Application and Agreement for Businesses.

     FURTHER RESOLVED,               above named agents are authorized and empowered to execute such other agreements, induding, but not
                                                        that the
                                agreements and arrangements regarding the manner, conditions or purposes for which funds, checks or items of
     limited to. special depository
     the Business may be depOSited‘ collected, or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions.

     FURTHER RESOLVED,                                  that the authority hereby conferred upon the above named Agents shall be and remains in tull force and effect until
     written notice of the revocation thereof shall                         have been delivered to and received by the Financial Institution at the location where an account is
     maintained and Financial                              Institution   has had a reasonable period of time to act upon such notice.

     I    HEREBY CERTIFY,                             that the Agents.              whose names and        signature appear above, are hereby authorized to                                             open and maintain a deposit
     account or accounts ol the Business with the Financial                                       institution,   subject to the terms and conditions                              in   the applicable Account agreementts),
     as may be amended from time to time.

     I    FURTHER CERTIFY                             that the  persons named above oozupy the positions set forth opposite their respective names and signatures; that the
     foregoing resolutions                           now   stand of record on the books of the Business; that they are in tut? force and effect and have not been modified in any
     manner whatsoevert

     For Corporations. in case the Secretary or other certifying officer is designated by the foregoing resolutlons as one of the signing officers. this
     ceniﬁcate should also be signed by a second Ofﬁcer or Director of the Corporation.
                                                                                                                                        +1":
                                                                                                                       XX
                                                                                                                                    .




         Benjamin N Norton/Thema Nonon                                                                                                        ‘.   233            _
                             ‘   ‘                                          I   -    J—                          v_                                       "   '



     Print   Name"                                                                                                     Signature




     Manager I Member
                                                                                                                      )x
     Titie                                                                                                              Daze


     an.C1I'/014         |
                             TD      Bank.   N.It.




CONFIDENTIAL                                                                                                                                                                                                                TD-ECP-0000086
                     Bank
                     Amuim‘e Mart Cmvniem           l
                                                    ek‘
                                                                                                                               GENERAL BUSINESS RESOLUTION
                                                 Corporation x Limited      Liabitity    Co (LLC)      Partnership             Unincorporated Association                                    Sole Proprietor


                     29 Kermit Place LLC                                                                                                                 Briwfmf '13:; a
                                 Business             Name     (Including   DBA   if   Applicable)                                                             Address

          RESOLVED.                                    named aboveI at any one or more of its offices or branches. be and it heteby is designated as a
                                that the Financiai Institution
          Financial Institution ofand depository for the funds of this Business. which may be withdrawn on checks. draftS. advices 0f debit. notes or Other
          orders for the payment of monies (including electronic orders) bearing the signature of, or as otherwise authorized by‘ any one (1) of the
          following otticers, employees. members or agents of this Business (”Agents"). whose actual signatures are shown below:

          Printhme                                                                                         slenature
                                                                                                                                                                       .       ﬂﬁ/
                                                                                                                                     %B’/Zf:::>
          Joseph Norton


     B.NoelNorton
                                                                                                        x
                                                                                                        X                  g
                                                                                                                           /.
                                                                                                                                 S
                                                                                                                                     e




                                                                                                                                         r
                                                                                                                                             22
                                                                                                                                                  ‘




                                                                                                                                                  ,,,-
                                                                                                                                                      D
                                                                                                                                                           g     ‘
                                                                                                                                                                           /


                                                                                                                                                                     L’ggjzﬂw.)
                                                                                                                                                                                  \M
           Thema     Norton                                                                              X             (   _    _'
                                                                                                                                                  V
                                                                                                        X

                                                                                                         X

                                                                                                        X

          FURTHER RESOLVED,                          that the depositor agrees to be      bound by   the terms of the applicable Deposit                             Account Agreement(s), as            may be
          revised or       amended           from time to time.

          FURTHER RESOLVED,        that the Financial institution may honor ail such checks and other instruments for the payment or delivery of money or
          property      signed as authorized above, regardless oi amount. Including any payable to the Financial Institution or to any Signor or other
                     when
      officer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as security
                                                                                                                                            for the personal

      indebtedness of any slgnor or other ofﬁcer or employee or other person to the Financial tnstltutlon or in any transaction whether or not known to
      be for the personal benefit of any such person. without inquiry as to the circumstances of their issue or the disposition of their proceeds, and
      without liability to the Financial tnstitution. and with obligation upon the Financiat institution to Inquire whether the same be drawn or required
                                                                                                                                                          tor

      the corporation‘s business or beneﬁt.

      FURTHER RESOLVED. that any one (1) of such Agents is authorized to endorse alt checks, drafts, notes and other items payebte to or owned
                                                                                                                                   to accept drafts and other
      by this Business for deposit with the Financlal Institution, or for collection or discount by the Financial Institution. and
      items payable at the Financial institution.

      FURTHER RESOLVED. that the Bank is authorized to conduct Debit Card/ATM Card transactions                                                       in       accordance with Financial             tnstitutlon's

      Visa Debit Card Application and Agreement for Businesses.

      FURTHER RESOLVED,               above named agents are authorized and empowered to execute such other agreements. Including. but not
                                                    that the
                                 agreements and arrangements regarding the manner. conditions or purposes for which funds. checks or items of
      limited to, special depository
                                                                                                                              to carry out the
      the Business may be deposited. collected, or withdrawn and to perform such other acts as they deem reasonably necessary
      provisions of these resolutions.

                                                that the authority hereby conferred upon the above named Agents shall be and remains in full force and effect
                                                                                                                                                                   until
      FURTHER RESOLVED,
      written notice of the revocation thereot shall                have been delivered to and received by the Financial Institution at the location where an account is
      maintained and                 F inanciat instttution has had a reasonable period of time to act upon such notice.

      I HEREBY CERTIFY, that the Agents. whose names and signature appear above, are hereby authorized to open and maintain a deposit
      account or accounts of the Business with the Financial Institution. subject to the terms and conditions in the applicable Account agreement(s),
      as may be amended from time to time.

                                                  that the persons named above occupy the positions set forth opposite their respective names and signatures: that
                                                                                                                                                                        the
      I    FURTHER CERTIFY
      foregoing resolutions                      now stand  of record on the books of the Business; that they are In full force and effect and have not been modiﬁed in any
      manner whatsoever.

      For Corporations,                     in   case the Secretary or other certifying officer is designated by the foregoing resolutions as one of the signing                                   officers, this

      certiﬁcate should atsc                     be signed by a second Officer or Director at the Corporation.                                                                                .A

                                                                                                                                       ’__,-
                                     1?.

      Joseph Nortoanoei Norton                                                                         X                                                     ,z-t     q
      Prtnt   Name              /'
                                                                                                       Shnimracg‘gihg’                                   5      Q“         .   e..<_   M“)

      Manager/Memtaer                                                                                                      0 Wl/ff
                                                                                                                                I        r

      Titie                                                                                             Date


      Rev 01/2014      I
                           TD   Bank.      NA.




CONFIDENTIAL                                                                                                                                                                                         TD-ECP-0000085
                      Bank
              E $?-   Antwkak Must Cumufzcut       Edlr’a'


                                                                                                                                                  GENERAL BUSINESS RESOLUTION
                                               Corporation .gELimited                    Liability    Co (LLC)    :-‘..-:.Partnership           .,-';§:;Unincorporated   Association    [Sole         Proprietor

                                                                                                                                                                  29 KERMIT PLACE
                      29 KERMIT                 PLACE LLC                                                                                                        BROOKLYN, NY11218
                                      Business       Name            (including         DBA   if   Applicable)                                                      Address

         RESOLVED.      that the Financial Institution named above, at any one or more of its ofﬁces or branches, be and it hereby is designated as a
         Financial institution of and depository for the funds of this Business. which may be withdrawn on checks, drafts. advices of debit. notes or other




                                                                                                                                                     /%
         orders for the payment of monies (including etectronic orders) bearing the signature of. or as otherwise authorized by, any one (1) of the
         following ofﬁcers, emptoyees,                           members    or agents of this Business (“Agents”),                    whose   actual signatures are     shown below

         Prlnt   Name                                                                                                     Signature


         JOSEPH S NORTON
                                                                                                                                                                                          ------   ~-~—


                                                                                                                         ><><><><><




                                                                                                                         X

         FURTHER RESOLVED,                         that the depositor agrees to be                     bound by the terms of the applicable Deposit Account Agreement(s). as may be
         revised or         amended from time                    to time.


         FURTHER RESOLVED, that the Financial Institution may honor all such checks and other instruments for the payment or delivery of money or
         property when signed as authorized above, regardless of amount, including any payabie to the F inancial Institution or to any signer or other
         ofﬁcer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as security for the personal
         indebtedness of any Signor or other ofﬁcer or employee or other person to the Financial Institution or in any transaction whether or not known to
     be for the personal beneﬁt of any such personx without inquiry as to the circumstances of their issue or the disposition of their proceeds, and
     without liability to the Financial Institution, and with obligation upon the Financial Institution to inquire whether the same be drawn or required for
     the corporation's business or beneﬁt.

         FURTHER RESOLVED,    that any one (1) of such Agents is authorized to endorse all checks, drafts. notes and other items payable to or owned
     by     Business for deposit with the Financial Institution, or for collection or discount by the Financial institution, and to accept drafts and other
              this
     items payable at the Financial Institution.

     FURTHER RESOLVED,                            that the           Bank   is   authorized to conduct Debit       Card/ATM Card                  transactions   in   accordance with Financial      Institution's

     Wsa         Debit Card Application and Agreement                             for   Businesses

     FURTHER RESOLVED,                                         named agents are authorized and empowered to execute such other agreements, including, but not
                                                  that the above
     limited to, special depository                agreements and arrangements regarding the manner, conditions or purposes for which funds, checks or items of
     the Business may                    be deposited. collected. or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions,

     FURTHER RESOLVED.                            that the authority hereby conferred upon the above named Agents shall be and remains in full force and effect until
     written notice of the revocation thereof shall                   have been delivered to and received by the Financial institution at the location where an account ls
     maintained and Financial                     Institution         has had a reasonable period of tune           to act            upon such   notice.


     I    HEREBY CERTIFY,                       that the Agents,            whose names and             signature appear above, are hereby authorized to open and maintain a deposit
     account or accounts of the Business with the Financial                                                   subject to the terms and conditions in the applicable Account agreementts),
                                                                                                   Institution.
     as may be amended from time to time.

     l    FURTHER CERTIFY                       that the persons          named above occupy the positions set forth opposite their respective names and signatures: that the
     foregoing resolutlons                     now stand          of record on the books of the Business; that they are in full force and effect and have not been modiﬁed in any
     manner whatsoever.

                                               else the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one‘of the signing


                                                                                                                                                                               \
     For Corporations,                    in                                                                                                                                                       officers. this

     certiﬁcate should also                    be signed by a second Ofﬁcer or Director of the Corporation.
                                                                                                                                                                      -..——

     Joseph Norton                                                                                                  X
          '

     P rm [N am e                                                                                                   5'
                                                                                                                      tgna tu re
                                                                                                                                                   V
   'W
    Trlia
                                  ’
                                         I




                                          £031.‘     Q‘QJQ/
                                                             l
                                                                       “I
                                                                                                                     08/25/2015

                                                                                                                     Date

                                                             l
     Rev. D1I2014       [
                            TD   Bank,   NA.




CONFI DENTIAL                                                                                                                                                                                      TD-ECP-0000084
              8“"                                                                                        NEW BUSINESS ACCOUNT                                                                                                                                -


              l'.'7':i'd'1l\.|\‘\‘lt   mv-ru":   \'




  REGION;                     NYC         MetrolLong Island (12                                          RC 1;;                 5446                ACCOUNT NUMBER:                                      -1589                                      IM                 94.004
                                                                                                                                                                                                                                                        '




  TYPE OF ACCOUNT:                                           TD 395 Convenience                        Pills     0kg                                TYPE cone:                     717

                                                                                                                                               DATE OPENED:                      08/25/2015                                                                                                3


  OPENED BY:                               Kenrick Clarke


   BUSINESS NAME] MAILING ADDRESS:                                                                                                              TIN:                              LEGAL ADDRESS: (No PO                  Boxes)

  29 KERMtT PLACE LLC                                                                                                                         -3165                                 29 KERMIT PLACE
                                                                                                                                                                                           BROOKLYN                                                     NY           11218
  29     KERMIT PLACE



   BROOKLYN. NY                                                                                      USA                                            11215

  Verification:                                                                                                 _»
                                                                                                                     It   Existing Customer. Enter the                      RM     Number:           _1104
  Account Relationship:                                            Corporation or LLC—wlSigners

                                                                                                Bustness/Entity Documentation:                              Formation Docs                 8.   Resolution
  Additional Account Verification:

                                                                                                                                              IMPORTANT iNFORMATION
                                                                                                                                 that identiﬁes each DGKSOI'I who opens In acommt.
                                      Fodoial law Inquires all ﬁnancial Institutions to obtain. verity and record Information                                                      Business Schedule of Charges and
                                                                                             'Accounlimtder'), acknowledge receipt oi the Bus'mss Deposll Amwnt Agreement.
  You, the undarsignad. as authorized rapresenlativsts) at the bus'nm: named above (tho                                                                                                             the Accoumhotder's
                                                                                                               Your signature batow and the Accounthoiders use at the account shalt evidence
  Business Fee Schedule which govern the Accountholdcr‘s accou-tts with TD. 331K N.!\. (the
                                                                                                    'Banii’).
                                                                                                                                                                                                               Addenda
                                                                                                          Depns'n Account Agreement, Business Sd'edule of Charges and Business Fee Schedule, and any
  azoeptanca of and agreement to be bound by the terms and mnditions as set forth in the Business
  thereto.  as the same may be amended   from  lime  to time.
                                                                                                                                                                                          t-ereby authorize tha Bank to.
           the undersigned are personally Iiabta tor the Acmunttwldars obligations with respect to the
                                                                                                       account (such as the Accounthddar's princlpslts). mmarsts) or guaantorta‘», you
  If you.
                                                                                                                                                                          maintaining the account. it the Bark declines
                                                                                                   such as a consumer hapoﬂing agency. In oonnxtion with Opening and
  from time to time. requast consumer recon: cantahing [sterenoas shout you tmm third parties,                                                                        data reaming   the consumer   ieponing agency as
                                                                                               such Consumer repatt(s). the Bank will  provide such notice containing
  or is othenvise unable to open a deposit account as a result at any information ccntained in
  required by appticabtc taw.
                                                                                         the undamigmd, eemfy                                                       that:
  this sccticn does not spptyto U.S. nonireaident aliens. Undor penalty of peijury. you,
                                                                       the Accourmolders octmct talpayer identiﬁcation number (or the
                                                                                                                                           Accotmtholdnr is waiting to: a number to be issued to the Accounthoidu): 8nd
        1.        The number shown on                      this    form   is
                                                                                                                                                                                                                          the Internal Rnx-enue
                                                           not smiect to backup withhaiding because: (at the Amounthoidar is exempt
                                                                                                                                            from backup wllhhoiéﬁng, or (bl the Amounthntder has not been notiﬁed by
        2.        The Accounthutdol                   is
                                                                                                                                                                                                     Accounlholdar that the Accounlhotdur is no
                                                                          is subject to backup withholding as a real! at a faiiJre
                                                                                                                                   in [sport alt inmost or dividends. Dr to) tho IRS has nulliﬁed ma
                  Service (IRS) that tho Accomlhotder
                  tonger subject to backup witrhotding;                          am?
        8.        The Accounhdderis                                         a US. resident alien).
                                                           a u.s. person (inchding
                                                                                                                                                                                                                                      ha;
                                                You must cmss out item 2 above i the Amunhoide: has been named by the tits that (ha
                                                                                                                                              Mmuntholdor is amenity subject to backup wilhhntding because the Aomunthoidar
                                                                                                                                                                   I‘d apptv‘ F9? "‘0'1939'3 “81951 Paid. “GQU‘S'IUW 0" Sbmdommi
  Certiﬁcation Instructions.                                                                                                                                                                                                            5‘
                                     interest and cividends on the Accountt'iw‘ez’s tax return or [or an
                                                                                                          other mason, For real estate t'ansacttons. Item 2 does
                                                                                                                                   I
  failed to report all
                                                                                                                                                 other than intarast and  dividend!. you are not vewiled 1° 859" the Certiﬁcation. WI W“
                                                                                                                           generatty, payments
  secured property.                  canoaltattons u! debt contributions to an indlvidual retirement arrangement "RA? and.
  must provide the Accounthntdefs correct TIN.                                                                                                                         backup withholding.
                                                                                                       of this document other than the certiﬁcations required to avoid
   The Internal Revenue Service does not require your or the Account‘notder‘s consent to any provision
  Relationship Consent
                                                                                                                                                  digits of account number). ywr personal
                                                                                      authorize the Bank to use the balance from _______tlast 4
  D   By checking this box and signing below, yo-J,
                                                                          Business Convenience Checking Plus or Business Premiw Checking
                                                                                                                                                .

                                                                                                                                         account. See Business Deposit Account Agreemert                                                                                             for
  checking account to meat the balance requirement on the Accounthotder‘s
  c-ataiis,

  Authorized Representative(s)/Signer(s):                                                                                                                                                                                                                                            ‘I
    t—                                                                                                                                                     1                r




                                                                                                                                                                                                                                                                                     A
                                                                                                                                                           .J               L
    L                                                                                                                                                                                                                     Signature
                                                                                 Signature

                                                                     JOSEPH 5 NORTON
                                                                                                                                                                                                                        Printed   Name
                                                                               Printed      Name

  ___                                                                                                       _
                                                                                                                               _296                                     __                                                                    __ I___#~
                                                                                                                                                                                                                                                    TIN
                                                                                                                                                                                                                                                        __
                                                                                                                                       TIN                                                 Date of   Birth
                      Date oi           Birth                  -




                                                                                                                                                                            Ven‘ﬁcation:
    Veriﬁcation:

    If   Existing Personal                   Customer.              Enteyhe RM              ,
                                                                                                mbea':
                                                                                                     ”u”-
                                                                                                            —§25_4                       I
                                                                                                                                                                            ii   Existing Personai       Customer. Enter the   RM   Number:   ,7   .,                        __.,_


                                                                                   ‘r
                                                                      F                                                                                                                .




    Date Slgned:
                  .


                                       __                           ,5)
                                                                               ‘2 13’           ﬂ!                                                                          Data Slgned:
                                                                                                                                                                                                                                                                                      'I

    r                                                                                   J                                                                  '1               r




                                                                                                                                                                                                                                                                                      .1
                                                                                                                                                           .1               L
    L                                                                                                                                                                                                                     Signatune
                                                                                 Signature

                                                                                                                                                                                                             '
                                                                                                                                                                                   '

                                                                               Printed      Name                                                                                                                        Printed   Name

                                                                                                                                                                                                                                                                 "
                                                                                                            "   "
                                                                                                                                                                                                                                                                     TIN
                                                                                                                                       TIN                                                      Date of Binh
                      Date dihirth
                                                                                                                                                            __              Veriﬁcatson:                                                 ,

    Veriﬁcation:
                                                                                                                                                                                                                    _

                                                                                                                                                       >
                                                                                        ,                                 _




    tf   Existing Personal                   Customer, Enter the                   RM       Number:                                    _ A_
                                                                                                                                                                            t
                                                                                                                                                                            hxisting Personal Customer, Enter the              RM   Number:   _    __                          7__




    Date Signed:


      Rev.04f2014                ]
                                       TD Bank. NA.                                             lmtruct'luns tor Store        Tanm Mamhera: Ssen and            email to    WMgW
                                                                                                                                                                            Date Signed:




CONFI DENTIAL                                                                                                                                                                                                                                               TD-ECP-0000573
                                                                                    BUSINESS ACCOUNT MAINTENANCE
                                                                                                                                                                     _1
                         -

                                 n rt....‘-mu. nun)"

   REGION:                   NYC         Metro/Long island (1a                                     5446          ACCOUNT NUMBER:                                                                589                                       IM

   BANK REPRESENTATIVE: Marsha N                                          Spring                                 DATE FORM PRINTED:                     09/21/2015

   BUSINESS TYPE:                                   Limited Liability    Company                                              ADD’L ACCOUNT‘:
   STATUS;                       Updating Authorized Signer(s)                                                                ADD’L ACCOUNT‘:
                                                                                                                              *
                                                                                                                               Must, havs the same tttllng;                                It   not a separate form                   must he completed.
         BUSINESS NAME I MAILING ADDRESS:                                                                    TN:

    29 Kermit Place LLC                                                                                            (:7   £7                   LEGAL ADDRESS: (No PO                                          Boxes)

    29 Kermit place                                                                                                                          29 Kermit Place
    Brooklyn            NY          11218                                                                                                    Brooklyn           NY11218
                                                                                                                                                 BUSINESS PHONE:                                      (917)848-7410                   4 7f8’w-75/3738

              Updated Business Documentation Obtalned                                    (ATTACH TOFORM;     :
                                                                                                                  General Business RESOIUUOT‘

                                                                                                          IMPORTANT INFORMATION
                             Federal law requires an financial institutions to obtain, verify and record Information that Identifies each person                                                                     who opens         an account.

   Ityou, the underslgned, as authodzed representative(s) of ihe business named above (the ”Accounthotdet’) are personalty liable for the
                                                                                                                                          Acmunlholder‘s obligations wtth respect to the
   account (such as the Accounlholder’s prtmlpaKs)‘ owner(s) or guarantor(s>), you hereby authorize the Bank to, from time to time, request consumer repotts containan references
   about you from third parties. such as a consumer reporting agency. in connection with opening and maintaining the account. If   TD   Bank. NA. (the 'Bank“) dectlnes or is otherwise
                                                                                                                                                                          the consumer
   unable to open a deposit account as a result of any inrmmalion contained tn such consumer repans), the Bank wUI provide such notice containing data regarding
   reporting       agency as required by appttcabletaw.
   Thls sectlan does hotapply to        US. non-resident altens. Urder penalty of perjury. you, the undersigned certtty that:
                                                                                                                                                                                            and
   1.         The number shown on this form Is the Accounthotder's correct taxpayer identtttcatton number (or the Accountholder is walling tor a number to be issued to the Accountholdet);
              The Accounthotder is not subject to backup withholding because: (a) the Aceounthotder Is exempt from backup withholding. or (b) the Accounmotder has not been notified by
                                                                                                                                                                                             the
   2.
                                                                                                                                           interest or dividends, or (c) the IRS has notiﬁed the
              Internal Revenue Service (IRS) that the Accounthotder Is subiect to backup withholding as a result at a faiture to report an
              Accounthotder that the Accountholder is no longer subject to backup wilhhotdtng; and
   3.         The Accountholder is a US. person (Including a U.S. resident alien)
                                                                                                                                                   is currently subject to backup Mthhotding
   Certiﬁcation Instructions. You must cross out item 2 above if 'he Accountholder has been notiﬁed by the IRS that the Awountholder
                                                                                                                                                                        item 2 does not apply.
   because the Accountholder has tailed to report all interest and dividends on the Ancauntholder's tax return or for any other reason. For real estate transacttons.
   For mortgage interest paid. acquisition orabandonrnent of secured property. cancellation of debt. contributions to an Individual retirement
                                                                                                                                                anangement (IRA). and generally. payments
   other than Interest and dividends. you are not requtred to sign the Certiﬁcation. but you must provide the Accountholdez's correct TIN.
                                                                                                                                                             to avoid backup wtthholdtng.
         The tnmmat Revenue Service does not requlre your ar the Accounmoldar‘s consent to any pwvtstun o! thls document nthor than tho clnlﬂcaﬁons required
   Rotationshtp Canaan!
                                                                                                                                         (last 4 digits of account nL-rnbar). your personal checkhg account
   D   By checking this box and signing below, you,                                                    WA
                                                                                   authotiza the Bank. to use the balance from ..
                                                                                            Businoss Premier Checking accounL Sea Bustnnss Deposit Account Agreement (or details.
   to meet the balance requirement on the Acmmotctm‘s Business Culwanience Cnecklng Plus or


   Authorized Representative(s)l8igners:
                                                                                                                                                                                                                                                                      '1
                                                                                                                    ”I        [-
         r‘
                                                                                                                                                                                                       f»            V




                                                                                                                                                      V» n---   ..., '        '-I-                              -



                                                                                                                                           ("w““N’f-r—D                                                     /
                                                                                                                                                                                                                         _‘__.,_-m.-———      _._-
                                                                                                                                                                                                 ”     ’

                                                                                                                                                                                                            f‘
                                                                                                                                           ‘x-..__vt_::                          w                                                        ,9
                                                                                                                                                                         ..




                   —                                                                                                                           —
         L                   ‘                                                                                      .J        L                                                                                                                                       .J


                                                                 Signature                                                                                                                            Signatuta

                                                              Joseph Norton                                                                                                               3.          Noel Notion
                                                M
                                                               Printed   Name                                                                                                                    Printed            Name
                                                                                                   —3296                                                                                                                             _._m_—8637                       .......




                                                                                                      TIN                                        Date of        Birth                                                                                 TIN
                   Date of          Birth

                                                 Veriﬁcation                                                                      Veriﬁcation:                                Veriﬁcation Completed
    Veriﬁcation:                                               Comptetgd

        It   Extstlng Personal Customer. Enter the                 RM    Number:                                                  If   Existing Personal Customer. Enter the                               RM Number:

                                    09,21,2015                                                                                    Date Signed:         09f21l2015
        Date Stgnedz                                                                                                                                                                 ,.   ._
                                                                                                                    _I        r'                                                                                                                                      1
        :-                                                                 -




        L                                                                                                           _j        L                                                                                                                                       _l


                                                                 Signa ure                                                                                                                            Signature

                                                              Theme      Norton
                                                                                H




                   Date of Blnh
                                                 ____
                                                               Ptinted   Name
                                                                                         ‘
                                                                                               -2..1,9§
                                                                                                       TIN                                       Dale of Birth
                                                                                                                                                                                            ._._
                                                                                                                                                                                                 Prtnted            Name
                                                                                                                                                                                                                          '



                                                                                                                                                                                                                                     ___              TIN
                                                                                                                                                                                                                                                            _______   _
                                                Veriﬁcatiqn Completed                                                             veriﬁcation:
                                                                                                                                                                              Setect
    Ven-ﬁcaﬁon;

    If       EXiStan Personal Customer. Enter the                  RM    Number:     .,,...._.__
                                                                                                                                  If   Existing Personal Customer, Enter the                               RM       Number:          ____W


    Date Signed,-                  09/211201                                                                                      Date Signed:                                                   ,_
                                                       Q


                        To               MA.                             InstrUCtions for Store    Team Members: Scan    and email      to Agggtgm,   AMQB CIF Account Maintenance                                            Docs
 Rw‘ 040014         |
                                 Bank,




CONFIDENTIAL                                                                                                                                                                                                                                        TD-ECP—0000574
                    “““k                                                                                         BUSINESS ACCOUNT MAINTENANCE
                    Au;~ll.|\        mun numuut       ﬂmlk'



    REGION:                          NYC      MetroILcng Island (15                                              RC   1::                 5446                            ACCOUNT NUMBER:                                           -1589                                                 IM

    BANK REPRESENTATIVE: Marsha N                                                                    Spring                                                               DATE FORM PRINTED:                                   12/20/2016

    BUSINESS Type:                                      Limlted Liability                            Company                                                                                      ADD'L ACCOUNT‘:
    STATUS:                          Updatlng Authorized Signer(s)
                                                                                                                                  I
                                                                                                                                                                                                  A001 ACCOUNT“:
                                                                                                                                                                                                  "
                                                                                                                                                                                                      Must have the same              titling;   If   not   a separate form must be completed.
         BUSINESS NAME I MMLING ADDRESS:                                                                                                                              TIN:

       29 Kermit Place LLC                                                                                                                                    -0165                                               LEGAL ADDRESS:                  (No       PO   Boxes)

       Brooklyn                      NY 11218                                                                                                                                                                    29 Kermit Place
                                                                                                                                                                                                                 Brooklyn        NY    11218
                                                                                                                                                                                                                     BUSINESS PHONE:                        (718) 495-3733




                  Updated Business Documentation Obtained                                                              (ATTAGHTO FORM)                                :
                                                                                                                                                                              General BUSiHESS RESOIUUOD

                                                                                                                                                          lMPORTANT INFORMATION
                                     Federal law requires                          all tlnanclal Institutions to                          obtaln, verify                      and record information that                       Identities   each person           who opens      an account.

    If   you. the undersigned. as authorized representativets) ot the business          (the “Awounthotderh are personally liable for tho Accountholder‘s obllgations with respect to the
                                                                                                                                                        named above
    account (such as the Accountholder‘s pr:ncipat(s). owner(s) or guarantods». you hereby authorize the Bank to, from time to time. request consumer reports containing reterences
    about you from third parties. such as a consumer report'ng agency. in connection with opening and malntalning lhe account. If TD Bank. N-A- (lhe "Bank") dedinas
                                                                                                                                                                          01' IS otherwise


    unable to open a deposit account as a result of any information contained in such consumer report(s). the Bank will provide such notice containing daaa regarding the
                                                                                                                                                                                 consumer
    reporting          agency as required by applicable law
    This section does not apply to 0.8. nonvresldent                                                   aliens,   Under penalty of                        perjury, you, the                   undersigned       certify that:


    1.  The number shown on this form is the Accounthotder‘s correct taxpayer identiﬁcation number (or the Accountholder is waiting for a number to be issued to the Accountholder); and
    2.  The Accounthclder is not sublect to backup withholding because: [a] the Accounthotdet ts exempt from backup withholding. or (b) the Accounthoidar has not been notiﬁed by the
                                                                                                                                                or dividends, or (c) the IRS has nozltied the
        Internal Revenue Service (1R5) that the Accounthokter is subject to backup withhotding as a result of a faiture to report ail interest
        Accountholder that the Accounthoides' is no ionger subject to backup withholding; and
    3.  The Accountholdet Is a US. person (including a US. resident alien); and
    4.  The Foreign Account Tax Compliance Act (FATCA) cede entered on this form (it any) indicating that the payee is exempt from FATCA reportlng, is correct.
                                                                         the Accountholder has been notiﬁed by the IRS that the Acocuntholder is currentiy subject to backup
                                                                                                                                                                                   wlthhotdtng
    Certiﬁcation lnstructlone, You must cross out item 2 above                                                                it

                                                                                                                                              rea‘ estate transactions. item 2 does not apply.




                                                                                                                                                                                                                                    W
    because the Accountholder has failed to report all Interest and divldends on the Accounthotder's tax return or for any other reason. For
    For mortgage interest paid, acquisition or abandonment of secured property, cancellation of debt. contrlbultons to an individuat retirement atrangement (IRA),
                                                                                                                                                                      and generally. payments
    other than Interest and dividends. you are not required to sign the Certification, but you must provide the Accountholder‘s certect
                                                                                                                                        Tm.
           The Internal Ravenuo Service does net require your or the Accountholder's consent to any provision of this document other than the certiﬁcations required to avoid backup
                                                                                                                                                                                        withholding.

    Rnlaﬁnnship Consent
    [I By chscktng his boat and signing below. you,                                    aulhurize the 83'“: to use me balms hum  _____(last        4 (Balls oraooount
                                                                                                                                                              .
                                                                                                                                                                     numbert  your Pmsnnal cheddrlg accent“

    to meet the balance requirement on the Accounlhotder‘s BustnassEnnvaniencn Checking                                                                           Pm
                                                                                             cr Busineas Premier Checking amount. Sea Business Deposit Account Agreement
                                                                                                                                                                           fordetails.



    Authorized Reptesentatlve(s)/Signers:
              r                                                                                                                                                                    j              |—                                                                                                                  ‘t




                     A                    ‘       “           (‘1                   ‘1‘




                             ..-".

          L                                                                                                                                                                        .l             L
                                                                                            Slgnature                                                                                                                                                       Signature

                                                                           Benjamin N                  Norton                                                                                                                                          Thema       Norton
                                                                                                                                                                                                                                                                                                             _
                                              _                                                                                                                           -   __
                                                                                   Prhted Name                                                                                                                                                         Printed   Name
   _                                                                                                             _     _..
                                                                                                                                  -8637                                                                                                                                                       M—__.__2105
                       Date of Birth                                                                                                                    TIN                                                          Date of    mm                                                                     TIN

         Verification:                                  Veriﬁcation Completed                                                                                                                         Veriﬁcation;                    my_eiﬂﬁcation Completed
                                                                                                                                                    _




         it   Exiszing Personal Customert Enter the                                          RM      Number:                                                      _           MW                      It   Existing Persona!    Customer. Enter the           RM   Number:                                       _,_..


         Date Signed:
         r
                                         10/20/2016
                                                                                                                                                                                   '1
                                                                                                                                                                                                  r
                                                                                                                                                                                                      Date Signed:        _1U/20/2016                                        __   ...__   ,   .—   _              'I




         L



          V




       Veriﬁcation.


         It
                       Date or           Birth
                                                  __. "




              Existing Personal Customer. Enter the


         Date Signed:
                                                        Seletit




                                                              _   ,
                                                                      _




                                                                      ..   7
                                                                               H


                                                                               .
                                                                                    ,




                                                                                    H
                                                                                        Signature



                                                                                   Ptinled




                                                                                        ,




                                                                                             RM

                                                                                            __   k
                                                                                                     Name




                                                                                                     Number:
                                                                                                                 —'T
                                                                                                                 ___V        ._
                                                                                                                                      7




                                                                                                                                          _
                                                                                                                                               l,




                                                                                                                                              __
                                                                                                                                                                                   J




                                                                                                                                                                                   ‘
                                                                                                                                                                                        '




                                                                                                                                                                                        ..
                                                                                                                                                                                             ‘

                                                                                                                                                                                                 W"
                                                                                                                                                                                                  L




                                                                                                                                                                                                      Vermwﬁon:

                                                                                                                                                                                                      It   Existing Personal


                                                                                                                                                                                                      Date Signed:
                                                                                                                                                                                                                                          Seiect

                                                                                                                                                                                                                                Customer. Enter the
                                                                                                                                                                                                                                                            Signature



                                                                                                                                                                                                                                                       Printed




                                                                                                                                                                                                                                                              RM
                                                                                                                                                                                                                                                                 Name




                                                                                                                                                                                                                                                                   Number:                         .
                                                                                                                                                                                                                                                                                                       TIN



                                                                                                                                                                                                                                                                                                       ,_-
                                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                   .1




  Rev. asizcte           I
                               TO     Bank,   NA.                                                    Instmctlons for State            Team Members: Scan and                                     small to     MANSE                CIF Account Maintqungg Dogs




CONFI DENTIAL                                                                                                                                                                                                                                                                                 TD-ECP-0000575
